Mr. PresidiNG Justice Baume delivered the opinion of the court. In certain chancery proceedings, wherein appellee was the original complainant and wherein appellant was the original defendant and also a cross-complainant, pending in the Superior Court, and which had been referred to the master to take proofs and report the same with his conclusions of fact and law, a final decree was entered June 14, 1907, determining the rights of the parties. As to costs, the decree provided that defendant, Wilson, pay the costs of the suit, including the costs of the complainant embodied in the master’s report, to be taxed by the clerk of the court, and that execution issue therefor. Counsel for appellant states that thereafter a writ ant’s costs, which execution lapsed and that subsequently a second execution issued for such costs, which execution was quashed. Neither of the executions is of execution was issued for the collection of complain incorporated in the record, and the record does not disclose npon whose motion, or npon what grounds the second execution was quashed. It appears from the record that on February 15, 1909, there came on to be heard by the court the motion of appellant to retax the costs, theretofore taxed by the cleric, and the court, having considered the record and being fully advised, ordered and adjudged that said motion be denied, except as to the sum of $67, taxed as stenographer’s charges paid by appellee, which sum was disallowed for the reason that it was not included in the master’s report; and the court further ordered that the cleric issue an execution for the balance of the costs, as shown by the fee bill, viz.: $162.65. This is an appeal from that order. Neither the motion to retax costs nor the report of the master, upon which the action of the court was predicated, is incorporated in the record. Appellant’s attack here is directed solely against the item of costs designated in the fee bill as “Master’s Fees, $150.00.” The record does not disclose the ground of attack upon’the fee bill in the court below. For aught that appears, the report of the master conformed in every particular with the requirements of proper practice in the statement of his claim for fees, and in that event, the decree, directing the clerk to tax the costs embodied in said report, was sufficiently specific and amounted to an adjudication by the court, upon an inspection of the report, that the claim of the master was just and proper. There is nothing before us that requires a reversal of the order, and the same will, therefore, be affirmed. Order affirmed. .